Fourth Court of Appeals
                               San Antonio, Texas
                                      June 17, 2015

                                   No. 04-15-00145-CV

                                   INTEREST OF J.P,

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-00980
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due on July 6, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court